Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED A CTIONThis communication is responsive to the application filed on 06/21/2021. 
Claims 1-19 are presented for examination. 

    Response to Arguments           Applicant's arguments in the amendment filed on 06/21/2021have been fully considered but they are not persuasive because the Terminal Disclaimer Field on 06/21/2021 have been disapproved. 
For at least the reasons stated above, the examiner maintains the Double Patenting rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 13-15 of U.S. Patent No. 10,608,707. Although the claims at issue are not identical, they are not patentably distinct from each other because as demonstrated, claim 2 of the patented document 10,608,707 B2 disclose all
the features of independent claims 1 and 11 and claim 3 of the patented document
10,608,707 B2 discloses all the features of independent claims 6 and 14 of the instant
application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the
claims 24-27, 35-37 of U.S. Patent No. 10,291,298 B2 to modify the claims to achieve
the features of claims 1-19 of the instant application.

Allowable subject matter
Claims 1-19 would be allowed if the Applicant successfully overcomes the
nonstatutory double patenting rejections because the prior art on record discloses
individual features which are recited in the claimed invention. However, the combined
teachings of the prior art references do not teach or reasonably suggest the claimed
invention as a whole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471